Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-25.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, it is not clear how the stop surface is both arranged on the back of the case and in a direction perpendicular to the back of the case.  Figure 1 of the disclosure does not clarify.  Appropriate correction is required.
In claims 1 and 25, there is insufficient antecedent basis for the terminology “the watch band“.  Appropriate correction is required.
In claim 9, there is insufficient antecedent basis for the terminology “the annular wall“.  Appropriate correction is required.
In claim 18, there is insufficient antecedent basis for the terminology “the threaded collar“.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-16, 20, 25, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2431825 to Thomas.  Insofar as the claimed invention is understood:
With regard to claims 1, 25, a watch case for wristwatches comprising: a middle part (7) comprising a side wall (7) having two sides arranged on either side of a median plane extending in a longitudinal direction of the watch band; two side members (2, fig. 1) arranged on either side of the middle part, each side member extending beyond the space occupied by the middle part in the longitudinal direction of the watch band and having a median portion of complementary shape to the corresponding side (see figs. 1-2) of the middle part, each side member being slidably and removably attached to the middle part; a bezel (11) secured to the middle part on an upper face of the middle part; a back cover (12, fig. 2 or 13, fig. 4) attached to a lower face of the middle part; wherein each side member is blocked in translation in the direction of sliding on the middle part by the bezel.
With regard to claim 2, wherein one portion of a lower face of the bezel (11) rests on upper edges of the two respective side members (2, see figs. 1, 5).
With regard to claim 4, wherein each removable sliding attachment comprises at least one groove (4) formed on the wall of the middle part (7), said groove extending perpendicularly with respect to the back cover (12, fig. 2 or 13, fig. 4) of said case.
With regard to claim 5, wherein the at least one groove (4) of each removable sliding attachment comprises a pair of grooves (see fig. 1).
With regard to claim 6, wherein the first pair and the second pair of grooves (4) are respectively arranged on either side of the median plane (see fig. 1).
With regard to claim 7, wherein the first pair and the second pair of grooves (4) are arranged symmetrically on either side of the median plane (see fig. 1).
With regard to claim 8, wherein the grooves (4) of the first pair or of the second pair of grooves are arranged symmetrically on either side of a plane orthogonal to the median plane and to the longitudinal direction of the watch band (see fig. 1).
With regard to claim 9, wherein the annular wall (wall of middle part 7 is annular) has a cylindrical shape having a reference axis (see figs. 1-2).
With regard to claim 10, wherein a plane passing through the reference axis and through one of the grooves (4) of the middle part (7) forms an angle of between 10 and 45° with respect to the median plane (see figs. 1-2).
With regard to claims 11-13, wherein each groove (4) is closed by a stop surface (stop surfaces are created by the back cover, see figs. 3-4).
With regard to claim 14, wherein each groove (4) is open on an upper portion of the middle part (see fig. 1).
With regard to claims 15-16, wherein each side member (2) comprises a pair of ribs (3) of complementary shape intended to be inserted into each corresponding groove (4) formed in the middle part (7); and wherein each side member has an elongated arc shape (see figs. 1-2) and the pair of ribs (3) is formed on an inner surface of said side member, said wall being delimited on either side by each rib of the pair of ribs.
With regard to claim 20, wherein the middle part (7) is fabricated with a first material and the two side members with a second material, the first material being identical to or different from the second, i.e. the middle part and the side members may or may not be made of the same material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over EP 2431825 to Thomas in view of Official Notice.
As discussed above and with regard to claims 21-23, Thomas discloses the invention substantially as claimed including a watch case comprising: a middle part (7) and two side members (2, fig. 1) arranged on either side of the middle part.  Thomas does not disclose the middle part or the side members to have a coating layer.  The Examiner takes Official Notice as to the well known and excepted practice of applying a coating to watch components.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of protecting the watch components from the elements.
With regard to claim 24, wherein one of the two side members (2) can comprise a notch for the passage of a winding stem, i.e. it is possible that the side members may or may not comprise a notch.
Allowable Subject Matter
Claims 3, 17-19, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734		5/28/2022